t c memo united_states tax_court clifford e barbour jr and dorothy d barbour petitioners v commissioner of internal revenue respondent docket no filed date brian c quist for petitioner clifford e barbour rebecca d harris and john r keenan for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to rule sec_180 sec_181 and sec_183 tt all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue however all references to sec_7430 are to such section in effect when the petition was filed date - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on the motion filed by petitioner clifford e barbour petitioner for an award of litigation costs under sec_7430 and rules through the issues for decision are as follows whether petitioner substantially prevailed with respect to the amount in controversy we hold that he did not whether petitioner substantially prevailed with respect to the most significant issue or set of issues we hold that he did not neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the although the petition in the underlying case was filed by both clifford e and dorothy d barbour only clifford e barbour requests an award of litigation costs therefore in our discussion of the substantive case we shall limit all references to petitioner clifford ek barbour respondent does not concede any of the following that petitioner exhausted his administrative remedies see sec_7430 b that petitioner did not unreasonably protract the proceedings see sec_7430 that respondent’s position in the court_proceeding was not substantially justified see sec_7430 b that the litigation costs claimed by petitioner are reasonable see sec_7430 and c and that petitioner satisfied the applicable net_worth requirement see sec_7430 a however in light of our holdings as to the enumerated issues we need not address these matters proper disposition of petitioner’s motion see rule a we therefore decide the matter before us based on the record that has been developed to date background petitioner resided in knoxville tennessee at the time that the petition was filed with the court for the relevant periods involved herein petitioner owned stock in several businesses including white pine truck trailer white pine tamperproof identification company inc tamperproof identrol corporation identrol and barbour hill bakery barbour hill by notice dated date respondent determined a deficiency in petitioner’s income_tax in the amount of dollar_figure for the taxable_year based on the following adjustments first respondent determined that petitioner was not entitled to claim a loss in the amount of dollar_figure in connection with white pine based on the determination that white pine was a passive_activity and that the passive_activity_loss from such activity would be limited to passive_income in the alternative respondent determined that petitioner would not be entitled to claim the dollar_figure loss because petitioner had not established any basis in his white pine stock all monetary amounts are rounded to the nearest dollar q4e- second respondent determined that petitioner had failed to report income in the amount of dollar_figure third respondent determined that petitioner was entitled to an additional deduction for interest_expense in the amount of dollar_figure finally respondent made certain mechanical adjustments for miscellaneous_itemized_deductions and self-employment_tax on date petitioner filed a timely petition with the court disputing the deficiency in tax as well as claiming an overpayment in the amount of dollar_figure in the petition petitioner alleged that the notice_of_deficiency was based on incorrect conclusions and that petitioner possessed certain documents to support his position on capital losses charitable_contributions and investment_interest petitioner did not however allege any specific errors committed by respondent in the determination of the deficiency or any specific facts relating to his claim of an overpayment respondent filed an answer on date petitioner’s case was initially calendared for trial at a trial session commencing in date in date respondent filed a motion for general continuance respondent asserted that additional time was needed to verify whether petitioner was entitled to certain newly claimed deductions not raised by petitioner in the petition in particular respondent - - requested additional time to verify original forms 1120s u s income_tax return for an s_corporation for tamperproof and identrol for that had only been filed in date and with respect to which petitioner was claiming capital_loss carryovers to the year in issue respondent also requested additional time to verify certain recently provided documentation offered in support of petitioner’s alleged entitlement to an additional charitable_contribution_deduction and investment_interest deduction petitioner did not oppose a continuance respondent’s motion was granted and the case was continued subsequently petitioner’s case was calendared for trial at a trial session commencing in date in date respondent advised the court by trial memorandum that petitioner had raised new issues claiming additional deductions with respect to tamperproof identrol and for a charitable_contribution that petitioner had not pleaded in his petition and which were therefore issues not properly before the court at calendar call on date the parties filed with the court a stipulation of settled issues whereby petitioner conceded as determined in the notice_of_deficiency that the loss from white pine claimed in was a passive_activity_loss and that for petitioner failed to report income in the amount of dollar_figure further the parties stipulated several other -- - adjustments with respect to the charitable_contribution_deduction for in the amount of dollar_figure the amount of total mortgage interest passive_activity interest investment_interest paid_by petitioner in through the amount of long-term_capital_loss with respect to tamperproof and identrol in and the amount of schedule d capital_gains_and_losses loss for barbour hill for because these various other adjustments which the parties had stipulated were not properly before the court the court ordered petitioner to file an amended petition to plead properly the issues raised informally by petitioner the parties stipulated that as a net result of the various adjustments the deficiency in income_tax for was greater than the amount determined in the notice_of_deficiency and that the deficiency for that year should be increased from dollar_figure to dollar_figure the parties further stipulated in making the determination of the deficiency for and before entering a decision document in this case the parties will account for any carryforwards or carrybacks to which the petitioners may be entitled the respondent agrees that the above stipulations produce additional deductions for the petitioners in and at calendar call respondent also agreed to a continuance of the case in order to allow petitioner to file amended returns to claim any net_operating_loss_carryback from to the issue of a net_operating_loss_carryback could not be considered by respondent until petitioner filed amended returns continued - on date petitioner filed form sec_1040x amended u s individual_income_tax_return for and on the form 1040x petitioner claimed a net_operating_loss of dollar_figure resulting from the sale of a building in on the form 1040x petitioner claimed a net_operating_loss of dollar_figure as a result of a loss from the liquidation of white pine in date after several negotiations respondent’s examination_division and petitioner reached agreement with respect to the losses claimed for and on petitioner’s amended returns the net_operating_loss for created a net_operating_loss_carryback from to entitling petitioner to a refund for that year petitioner filed an amended petition on date conforming his pleadings to the stipulation of settled issues by formally alleging for the first time entitlement to increased deductions for a charitable_contribution capital_loss carryforwards with respect to tamperproof and identrol and capital_loss carryforward with respect to barbour hill notably in the amended petition petitioner did not allege entitlement to any carryback subsegquently on date the parties filed with the court a stipulation of settlement consisting of a continued for and - - computation of petitioner’s tax_liability for taking into account the adjustments outlined in the stipulation of settled issues filed on date and the agreed allowance for the net_operating_loss_carryback from to the parties stipulated that petitioner’s tax_liability for including a deficiency in the amount of dollar_figure was dollar_figure however after application of the agreed allowance for the net_operating_loss_carryback from and petitioner’s total_tax payments in the amount of dollar_figure it was stipulated that petitioner was entitled to a refund in the amount of dollar_figure for petitioner thereafter filed his motion for litigation costs discussion we apply sec_7430 as amended by the taxpayer bill of right sec_2 tbor2 publaw_104_168 secs 110_stat_1452 the amendments made by tbor2 apply in the case of proceedings commenced after date see tbor2 sec_701 sec_702 sec_703 and sec_704 sec_110 stat inasmuch as the petition herein was filed on date the amendments made by tbor2 apply in the present case congress has amended sec_7430 twice since the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 first congress amended sec_7430 in the taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_788 second congress amended sec_7430 in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however the amendments made by tra and rra do not apply in the case of proceedings commenced continued a requirements for a judgment under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding see sec_7430 b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the court_proceeding see sec_7430 c to be a prevailing_party the taxpayer must establish that he or she has substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement see sec_7430 a rule e respondent contends that petitioner has not satisfied the requirements of sec_7430 a i e that he has not continued before date specifically most of the amendments made by rra apply only to costs incurred more than days after date and certain amendments made by rra apply retroactively to date the petition herein was filed on date and petitioner has not claimed costs incurred more than days after date the amendments made by tra and rra therefore do not apply in the present case -- - substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented we consider first whether petitioner prevailed with respect to the amount in controversy petitioner asserts that he substantially prevailed with respect to the amount in controversy because he ultimately became entitled to a refund in the amount of dollar_figure for however petitioner conceded that he was liable for an increased deficiency for and the refund for results only from the application of a net_operating_loss_carryback from to in this regard sec_301_7430-5 proced admin regs provides amount in controversy the amount in controversy shall include the amount in issue as of the administrative_proceeding date as increased by any amounts subsequently placed in issue by any party the amount in controversy is determined without increasing or reducing the amount in controversy for amounts of loss deduction or credit carried over from years not in issue emphasis added notably petitioner would not have been entitled to a refund without filing amended returns for and which amended returns had not been filed until about months after the petition in this case had been filed and after the parties had filed a stipulation with respect to all issues before the court given that petitioner conceded an increased deficiency and that his refund results from a carryback from a year not before the court petitioner is not a prevailing_party with respect to the amount in issue for the year see sec_7430 c a sec_301_7430-5 proced admin regs even though petitioner did not substantially prevail with respect to the amount in controversy he may nevertheless be the prevailing_party if he substantially prevailed with respect to the most significant issue or set of issues presented see sec_7430 c a ii sec_301_7430-5 proced admin regs however as will be discussed below petitioner has not established that he prevailed with respect to any issue before the court therefore we need not decide which was the most significant issue or set of issues in the case in his original petition petitioner disputed the entire amount of the deficiency and claimed an overpayment but he did not raise any specific issues therefore based on the original petition the court cannot consider properly before it any issues other than those that formed the basis for respondent’s determination in the notice_of_deficiency petitioner fully conceded all substantive issues related to the deficiency determination specifically petitioner conceded that white pine was a passive_activity and that he had failed to report income in the amount determined by respondent therefore petitioner clearly did not prevail with respect to the issues before the court as raised in the original petition neither has petitioner established that he prevailed with respect to any of the issues raised in the amended petition the additional issues raised in the amended petition were not formally before the court until date when the amended petition was filed see rule b 27_tc_1056 and cases cited therein holding that an issue not properly raised in the petition is not before the court petitioner filed the amended petition to conform his pleadings to the parties’ stipulations but only after a stipulation of settled issues was filed with the court as such the pleadings in the amended petition reflected the adjustments negotiated by the parties the amended petition raised issues with respect to the total mortgage interest_paid the total passive_activity interest_paid and the total investment_interest paid in through petitioner’s entitlement to a capital_loss carryforward with respect to tamperproof identrol and barbour hill and petitioner’s entitlement to a charitable_contribution_deduction although the stipulation of settled issues reflects that certain adjustments were made with respect to petitioner’s tax_year there is except as noted below nothing in the record to allow us to decide to what extent petitioner prevailed with respect to any of these issues as initially raised by petitioner neither does the record allow us to compute how the various - - adjustments with respect to through affect petitioner’s tax_liability for what is clear is that after taking into account all of the various adjustments stipulated by the parties the deficiency for was increased and that petitioner became entitled to a refund only as a result of the carryback from ’ thus petitioner has not established that he prevailed with respect to any of the issues for the year before the court it also appears that petitioner did not substantially prevail with respect to at least one of the issues raised in the amended petition the record indicates that petitioner initially claimed that his tax_liability for should be determined by allowing a deduction for a charitable_contribution in the amount of dollar_figure in the parties’ stipulations however petitioner conceded that he was only entitled to a charitable_contribution_deduction in the amount of dollar_figure petitioner can hardly be said to have substantially prevailed with respect to that issue ’ given these facts we also note that respondent’s position was substantially justified petitioner became entitled to a refund as a result of a carryback from only after he filed amended returns for those years and provided additional documentation to support his claim in this regard respondent could not have been expected to ferret out all conceivable carrybacks when determining petitioner’s tax_liability for the year in issue see clayton v commissioner tcmemo_1997_327 affd 181_f3d_79 cir nor could respondent have been expected to accept petitioner’s claim to a carryback without substantiating documentation see 92_tc_760 ndollar_figure 89_tc_79 affd 861_f2d_131 cir ellison v commissioner tcmemo_1992_741 -- based on the foregoing petitioner has failed to establish that he substantially prevailed with respect to any issue before the court petitioner is therefore not a prevailing_party within the meaning of sec_7430 c a i to reflect the foregoing an appropriate order and decision will be entered
